PER CURIAM.
Jack Darrell Cunningham seeks to appeal the district court’s orders denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.2001) (No. 01-7280) and his motion for reconsideration under Fed. R.Civ.P. 60(b) (No. 01-7282). We have reviewed the record and the district court’s opinion and orders and find no reversible error. Accordingly, we deny *255certificates of appealability and dismiss both appeals on the reasoning of the district court. See United States v. Cunningham, Nos. CR-178-S; CA-01-1988-S (D. Md. July 9 and July 19, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.